Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 1 that includes 
Claim 1:
“
An electronic object detection and Artificial Intelligence (Al) driving monitor and incentive system, comprising: a video camera disposed on a vehicle and having optics oriented in a direction of travel of the vehicle; a Graphics Processing Unit (GPU) in communication with the video camera; a Central Processing Unit (CPU) in communication with the GPU; a short-range communications device in communication with the CPU; and a non-transitory memory device in communication with the CPU, the memory device storing (i) Al processing instructions, (ii) interface generation instructions, and (iii) operating instructions that when executed by the CPU, result in: (a) capturing, by the video camera, a plurality of images of an environment in the direction of travel of the vehicle; (b) receiving, by the GPU and from the video camera, data descriptive of the plurality of images; (c) processing, by the GPU, the data descriptive of the plurality of images; (d) receiving, by the CPU and from the GPU, the processed data descriptive of the plurality of images; (e) identifying, by an execution of an object detection algorithm of the Al processing instructions by the CPU, a first object that is present in at least two of the plurality of images; (f) computing, by an execution of an object classification algorithm of the Al processing instructions by the CPU, and based on differences between the first object as it occurs in a first one of the at least two of the plurality of images and a second one of the at least two of the plurality of images, a first instance of a first specific type of driving event; (g) updating, by the CPU and based on the computed first instance of the first specific type of driving event, a level of progress toward an award; and (h) transmitting, to a portable electronic device and via the short-range communications device, and by an execution of the interface generation instructions by the CPU, at least one graphical interface element descriptive of the level of progress toward the award.
”
The following is the summary of closest references of record: 
Khadloya et al. (U.S. Publication 2019/0259284): Driver and pedestrian safety can be aided by systems and methods to provide identification and classification of objects in a vehicle travel path.  Information about classified objects can be shared with a human driver to inform the driver about potentially hazardous conditions, or the information can be interpreted automatically by an operating system of the vehicle.  In an example, a camera coupled to a vehicle can receive images from an image sensor.  A computer system can use machine learning and neural network-based processing to identify an object present in the images and determine whether the object is a pedestrian.  In an example, the computer system can process information from a region of interest in the images that comprises less than an entire field of view in the images. 
Vajapey et al. (U.S. Publication 2019/0347806): A technique is disclosed for automating tracking of annotated objects and improves the throughput and efficiency of existing methods while maintaining a degree of accuracy comparable to a human annotator.  In particular, the disclosed technique provides an automated annotated object tracking tool that allows machine-learning teams to annotate an object within a frame and have that annotation persist across frames as the annotated object is tracked within a series of frames, still ensuring that every frame is accurately reviewed by a human where high quality annotation is required.  This technique incorporates human feedback via a user adjustment that allows the tool to adapt and improve its accuracy in tracking an annotated object across a sequence of frames.
Regarding dependent claims 2-14 these claims are allowed because of their dependence on independent claim 1 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661